FILE COPY




                                     COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                        (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                             FACSIMILE NO.
  JUSTICES                                                                                 (210) 335-2762




                                              October 5, 2015


       Fred Hernandez                                         Stephen Foster
       Val Verde County Assistant District                    310 S. St. Mary's
       Attorney                                               Suite 2400
       P.O. Box 1405                                          San Antonio, TX 78205
       Del Rio, TX 78841                                      * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00671-CR
              Trial Court Case Number:    11297CR
              Style: The State of Texas
                     v.
                     Raul Becerra Castorena

             The Appellee’s Brief has this day been received and filed in the above styled and
       numbered cause. Oral Argument has been requested by Stephen Foster.


                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK


                                                          _______________________
                                                          Carmen De Leon
                                                          Deputy Clerk, Ext. 53262